Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
No claims have been cancelled, no claims have been amended, the disclosure has been amended at page 1, and no new claims have been added as of the date of this Office action.  Seven Information Disclosure Statements (7 IDSs) filed September 26, 2019, February 24, 2020, April 22, 2020, July 27, 2020, November 5, 2020, January 27, 2021 and February 16, 2021 has been received with all cited non-U.S. patent references, annotated, and made of record. 
Claims 1-20 remain under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including 
35 U.S.C. §101 reads as follows: 
    “Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.”  
Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed method of making a vast array of compounds with apparatus that has not been entirely defined or disclosed to be operable, a conclusion supported by the consistent reliance in the disclosure on the present tense, and terms including “may be” and “can be,” terms that support the conclusion that the instant claimed subject matter has not been reduced to practice.  
Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed recitation of claims herein multiple subject matters are added, a clear violation of the requirement stated in 35 U.S.C. §101 that a patent may be granted for “… any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof… ..”  Therefore the claims, because of their reliance on multiple parts that come from multiple different subject matter areas, requires the conclusion that he instant claims are not patentable because they have repeatedly violated the requirement of the quoted statute.  
Claims 1-20 are rejected under 35 U.S.C. §112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Factors to consider in this analysis:  
a) Actual Reduction to Practice?  Review of the disclosure has not revealed a single reduction to practice of an exemplification of the instant claimed subject matter to practice.  
b) Disclosure of Drawings or Structural Chemical Formulas?  The drawings provided are generic to vast arrays of subject matters that have not been defined in the drawings, in part because of reliance on geometric constructions that apparently are intended to represent chemical species, but the species and the processes of making same have not been adequately defined in the disclosure or the claims. 
c) Sufficient relevant identifying characteristics?  This factor has been addressed in previous parts of this analysis.
d) Method of making the claimed invention?  As noted above there are no complete disclosure of how to practice any of the process steps included within the instant claims.
e) Level of skill in the art?  This factor cannot be determined because the subject matter includes various chemistries, electronics, and apparatus none of which have been adequately defined.  
f) Predictability in the art?  In view of the confused nature of the instant claims and disclosure, predictability cannot be readily determined.  
For the above stated reasons the instant claims have been found to lack adequate support from the written description.  
No claim is allowed.  
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. §1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. §103(c) and potential 35 U.S.C. §§102(f) or (g) prior art under 35 U.S.C. §103(a).  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  



LECrane:lec
02/19/2021

/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600